HOWARD, C. J.
The only questions presented by the record in this case were:
First.—Is the United States marshal justified in making the arrest of a defendant, within his territory, who is described in-the warrant by a fictitious name? We hold that he is, and that the marshal assumes only the risk and responsibility, in execution of such a warrant, of arresting the right man. If the marshal acts in good faith, and exercises due care, the defendant cannot complain. In this case it is not contended that the marshal arrested the wrong man. It is apparent that the respondent was the man complained of, and against whom the complaint was filed, although designated by a fictitious name. The suit against the marshal for false imprisonment, based upon the fact that defendant was not described in the warrant by his correct name, cannot be maintained. Section 1014, Rev. St. U. S., with section 89, c. 2, Comp. Laws Ariz., settle this question clearly in favor of the justification of the appellant in making the arrest.
The second and only remaining question presented by the record is involved in the fact that the United States commissioner who issued the warrant did not reside in the judicial district where it was alleged on the face of the warrant the offense was committed. We hold, in the reversal of the judgment in this case, that the United States marshal was protected and justified in making arrest by virtue of such a warrant. While it is true, as a matter of proper practice, that commissioners should, in ordinary cases, confine the exercise of their jurisdiction to the geographical limits of their district, yet the plain interpretation of the statute, (U. S. Rev. St. § 1014,) in cases for *54the violation of the acts of the federal congress, cleanly confers power upon the officers enumerated to issue warrants. This provision, when taken in connection with the other acts of congress applicable to the jurisdiction of United States commissioners, clearly expresses the intent of congress to confer upon commissioners jurisdiction co-extensive with the limits of the territory or state. By no act of congress has this power been limited to the geographical limits of the district or county where such commissioner may reside. The warrant by virtue of which the arrest was made, being regular on its face, was a protection to the officer executing it. For these reasons the judgment of the court below is reversed, and the case remanded to the trial court for new trial.
Fitzgerald, J., concurring.